DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-8 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.
Accordingly, the requirement is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 20-21are rejected under 35 U.S.C. 103 as being unpatentable over Chandra (WO2021133774A1) in view of Anderson (US20110068398).
	Regarding claim 1, Chandra teaches a method of depositing a film using an organic passivation agent (surface protection material), wherein the organic passivation agent reacts with exposed hydroxy groups on the substrate surfaces features resulting in “occupied” reactive sites on the surface features to prevent reaction of the precursor to form on those occupied reactive sites (abstract, paragraph 0015), wherein the deposited film have application such as transistor (paragraph 0043). Chandra teaches the deposition process is atomic layer deposition (ALD) (abstract, paragraph 002). Chandra teaches to place with substrate with high aspect ratio surface features into a reactor, and introducing into the reactor at least one organic passivation agent (protection material), purging the unreacted organic passivation agent away, supplying a depositing precursor(doping precursor) into the reactor, purging the unreacted precursor away, intruding an oxygen/nitrogen source precursor into the chamber (first reactant), so that the first reactant reacts with the adsorbed doping precursor to form a doping thin film to form metal oxide/nitride on the substrate (paragraphs 0017, 0019-0020, 0023 and 0041). Chandra teaches the deposited film is silicon oxide (paragraph 0023), which is the doping layer formed from the doping precursor and first reactant in the instant invention. Chandra teaches the surface protection material has at least one ether group (paragraphs 0018 and 0022). 
Chandra teaches the deposition layers can be silicon oxide (doping layer), or the other metal oxide (dielectric layer of the instant claimed invention) such as titanium oxide, hafnium oxide, zirconium oxide formed from the dielectric precursor and the second reactant (paragraphs 0023, 0029-0031), but does not explicitly teach an extra deposition layer (dielectric layer) is formed in addition to the silicon oxide layer (doping layer). However, Anderson teaches a method of making a transistor (paragraph 0002) and discloses insulating liners are formed inside of the trenches of the substrate (paragraph 0027). Anderson teaches the insulating liners can be stacks of SiO2 and Si2N3 or with high dielectric constant material such as zirconium oxide or hafnium oxide formed by ALD. Thus, Therefore, it would have been obvious to one of ordinary skill in the art to substitute SiO2 and ZrO2/HfO2 stack for SiO2 or SiO2 and Si3N4 stack as insulating liners for the trenches in the method of making an transistor with ALD as disclosed Chandra. Since Chandra further teaches the ZrO2/HfO2 layers (dielectric layers) can be formed by ALD by supplying a dielectric film precursor to the chamber, purging the chamber and supplying a second reactant to the inside of the chamber to react with the adsorbed dielectric film precursor to forming the dialectic film, just like the doping film SiO2 (see paragraphs 0017-0018, 0023, 0030—003), the combination of the Chandra and Anderson teaches all limitations of this claim, including the steps of forming the dielectric film.  
Regarding claim 9, Chandra teaches the surface protection material is R1C(OR3)3 (see paragraph 0018), with specifics of example such as trimtheyl orthoacetate, triethylorthoactate, trimethyl orthoformate etc (paragraph 0022), which reads on the limitations of chemical formula 8.
Regarding claims 10-11, Chandra teaches the doping precursor is organoaminosilanes such as di-isopropylaminosilan etc (paragraphs 0024-0028), which reads on formula 9 (claim 10) and at least formula 12 (in claim 11).
Regarding claim 20, Chandra teaches the first and second reactant is ozone, oxygen, water, hydrogen peroxide, nitrous oxide or ammonia (paragraphs 0019-0020).
Regarding claim 21, Chandra teaches the precursor is a compound including Ti, Zr and Hf (paragraphs 0029-0031), and Anderson teaches the ALD dielectric film can be ZrO2/HfO2, thus the dielectric film precursor would be expected to include Zr and Hf. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717